Title: Aquila Giles to James Monroe, 3 August 1813 (Abstract)
From: Giles, Aquila
To: Monroe, James


3 August 1813, New York. “I hope it will not be considered as trespassing too much on your time, again to solicit the favor of you, to use your influence with the President, to obtain for me the Command of one of [the] Regiments to be raised for the defence of this City. I think I can with confidence say, that such an appointment, would be very generally acceptible to the Citizens of all parties. I beg leave to inclose to you a copy of a Letter written by Col. Willet and major Fairlie to Genl. Armstrong on that subject; expressive of their opinion, as to my abilities &c. Immediately after the de[c]laration of War, I made a tender of my services to the President, thro’ Mr. Eustis [not found], which I presume may not have been laid before him.”
